NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



               United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                     Submitted May 29, 2009
                                      Decided June 11, 2009

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               RICHARD D. CUDAHY, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

No.  09‐1121

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Northern District of Illinois,
                                                       Western Division.
       v.
                                                       No. 93 CR 20024‐05
MONTIE L. RUSSELL,
    Defendant‐Appellant.                               Philip G. Reinhard,
                                                       Judge.

                                            O R D E R

       In the early 1990s, Montie Russell was a ringleader of what we have previously
described as an “extensive and relatively well‐organized conspiracy to sell crack cocaine in
Rockford, Illinois.” United States v. Russell, 96 F.3d 1450 (7th Cir. 1996) (Table) (slip op. at 1).
In 1994, Russell was convicted of conspiracy to distribute crack cocaine, among other
offenses. We upheld Russell’s conviction on direct appeal. Our previous decision describes
the nature of the drug trafficking conspiracy and Russell’s involvement therein, so we will
not recount these details again here.
       Over ten years after Russell’s conviction became final, the United States Sentencing
Commission issued an amendment to the Sentencing Guidelines, which generally reduced
the base offense levels applicable to crack offenses. U.S.S.G. app. C., Amend. 706. 
Previously, offenses involving 1.5 kilograms or more of crack cocaine would be assigned a
No. 09‐1121                                                                                Page 2

base offense level of 38, the highest possible base offense level. Under the amended
Guidelines, only offenses involving 4.5 kilograms or more of crack would be assigned a base
level of 38. 
        In March 3, 2008, Amendment 706 was made retroactive. That same day, Russell
filed a pro se motion for a sentence reduction under the amended Guidelines pursuant to 18
U.S.C. § 3582(c). The district court denied Russell’s motion, finding that he was not eligible
for a sentence reduction because his total offense level remained the same under the
amended Guidelines. Our review is de novo. See United States v. Ryerson, 545 F.3d 483, 487
(7th Cir. 2008).
        As a general matter, a sentencing court “may not modify a term of imprisonment
once it has been imposed.” 18 U.S.C. § 3582(c); see also United States v. Goode, 342 F.3d 741,
743 (7th Cir. 2003) (holding that this limitation is jurisdictional). Section 3582(c)(2) creates a
limited exception to this rule, giving sentencing courts the discretion to reduce the term of
imprisonment where a defendant “has been sentenced to a term of imprisonment based on
a sentencing range that has subsequently been lowered.” However, both the Guidelines
themselves and our cases make it clear that this exception applies if and only if a defendant’s
Guidelines range has been lowered. See U.S.S.G. § 1B1.10(a)(2)(B) (“A reduction in the
defendant’s term of imprisonment ... is not authorized ... if ... [a]n amendment ... does not
have the effect of lowering the defendant’s applicable guideline range.”). Thus, a sentencing
court lacks the power to reduce the defendant’s sentence under Section 3582(c)(2) when an
amendment does not lower a defendant’s sentencing range. United States v. Forman, 553 F.3d
585, 590 (7th Cir. 2009) (per curiam).
        Such was the case here. During Russell’s initial sentencing hearing, the district court
found that Russell was responsible for the sale of at least 5.5 kilograms of crack cocaine.1
Thus, Russell cannot benefit from Amendment 706 because that amendment affects only
defendants who are responsible for distributing fewer than 4.5 kilograms of crack cocaine.
Forman, 553 F.3d at 590.
        A note regarding jurisdiction. We have recently held that the language limiting the
scope of Section 3582(c)(2) to defendants who were sentenced pursuant to a range that “has
subsequently been lowered,” is jurisdictional. See United States v. Lawrence, 535 F.3d 631, 638
(7th Cir. 2008); see also United States v. Poole, 550 F.3d 676, 678 (7th Cir. 2008). Strictly
speaking, therefore, the appropriate resolution of this case is the dismissal of the proceeding
rather than the denial of the motion. Construing the district court’s order as a dismissal for
lack of jurisdiction, we AFFIRM.




       1
         Indeed, in addition to finding that Russell had sold 5.5 kilograms of crack cocaine
in 1992, the court also found that he had sold 9 kilograms of an unspecified type of cocaine
in 1993. While the court did not state with precision how much of this 9 kilograms was
crack and how much powder, it estimated that 80 percent of sales by weight was crack.